 

Exhibit 10.2

 

Execution Version

 

BOARD REPRESENTATION AND STANDSTILL AGREEMENT

 

THIS BOARD REPRESENTATION AND STANDSTILL AGREEMENT, dated as of April 8, 2015
(this “Agreement”), is entered into by and among Breitburn GP LLC, a Delaware
limited liability company (the “General Partner”), Breitburn Energy Partners LP,
a Delaware limited partnership (the “Partnership” and, together with the General
Partner, the “Breitburn Entities”) and EIG Redwood Equity Aggregator, LP, a
Delaware limited partnership (the “Purchaser”). The Breitburn Entities and the
Purchaser are herein referred to as the “Parties.” Capitalized terms used but
not defined herein shall have the meaning assigned to such term in the
Partnership Agreement (as defined below).

 

Recitals

 

WHEREAS, pursuant to, and subject to the terms and conditions of, the Series B
Preferred Unit Purchase Agreement, dated as of March 27, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified, the
“Purchase Agreement”), by and among the Partnership and the Purchaser, the
Partnership has agreed to issue and sell Series B Preferred Units to the
Purchaser;

 

WHEREAS, to induce the Parties to enter into the transactions evidenced by the
Purchase Agreement, each of the Parties is required to deliver this Agreement,
duly executed by each of the Parties, contemporaneously with the closing of the
transactions contemplated by the Purchase Agreement (the “Closing”);

 

WHEREAS, concurrently with or prior to the Closing, the General Partner executed
and delivered the Third Amended and Restated Agreement of Limited Partnership of
the Partnership (the “Partnership Agreement”);

 

WHEREAS, the Purchaser’s investment in the Partnership pursuant to the Purchase
Agreement is expected to benefit the Partnership;

 

WHEREAS, the Purchaser will receive valuable consideration as a result of the
investment in the Partnership pursuant to the Purchase Agreement;

 

WHEREAS, the board of directors of the General Partner (the “Board”), on behalf
of the General Partner in its individual capacity and in its capacity as the
general partner of the Partnership, has determined it to be in the best
interests of the Partnership to provide the Purchaser with certain observation
and designation rights in respect of the Board, pursuant to the terms of this
Agreement; and

 

WHEREAS, the Purchaser believes it to be in its best interest to provide the
Breitburn Entities with certain standstill rights, pursuant to the terms of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:

 

 

 

 

Agreement

 

Section 1.          Board Observation Rights.

 

(a)          During the period commencing upon the Closing and ending on the
Board Rights Termination Date (as defined below), the Breitburn Entities shall
grant the Purchaser the option and right, exercisable by the Purchaser’s
delivering a written notice signed by the Purchaser of such appointment to the
Breitburn Entities (the “Observer Notice”), to appoint a single representative,
and an alternate to the representative (each, the “Board Observer”) to attend
all meetings (including telephonic) of the Board and each committee of the Board
(other than the Conflicts Committee) in an observer capacity. The Observer
Notice shall be delivered to the Breitburn Entities prior to the Board
Observer’s attendance at any meeting of the Board or any committee thereof. The
Board Observer shall not constitute a member of the Board or any committee
thereof and shall not be entitled to vote on, or consent to, any matters
presented to the Board or any committee thereof. The initial Board Observer
shall be Clayton Taylor, and his initial alternate shall be Richard K. Punches.

 

(b)          The Breitburn Entities shall (i) give the Board Observer written
notice of each meeting or action taken by written consent at the same time and
in the same manner as notice is given to the members of the Board, (ii) provide
the Board Observer with copies of all written materials and other information
(including copies of minutes of meetings or written consents of the Board and
each committee of the Board (other than the Conflicts Committee) given to the
members of the Board and each such committee in connection with such meetings or
actions taken by written consent) at the same time such materials and
information are furnished to such members of the Board and each such committee,
and (iii) provide the Board Observer with the same right to attend (whether in
person or by telephone or other means of electronic communication as solely
determined by the Board Observer) such meetings as is given to a member of the
Board or each such committee, as applicable. The Board Observer shall agree to
maintain the confidentiality of all non-public information and proceedings of
the Board and any committee of the Board and to enter into, comply with, and be
bound by, in all respects, the terms and conditions of a confidentiality
agreement, substantially in the form attached hereto as Annex A (the
“Confidentiality Agreement”). Purchaser shall be responsible for any breach by
the Board Observer of the Confidentiality Agreement and for the breach by any
Permitted Recipient (as defined in the Confidentiality Agreement) of their
confidentiality obligations. Notwithstanding any rights to be granted or
provided to the Board Observer hereunder, the Board, the Board’s chairman, or
any Board committee chairman (as to the material or meeting of that committee)
may exclude the Board Observer from access to any material or meeting or portion
thereof.

 

2

 

 

(c)          The rights of the Purchaser contained in this Section 1 and Section
2 shall immediately cease and terminate on the earlier of (i) the Series B
Voting Termination Date (unless such Series B Voting Termination Date is solely
the result of the conversion of Purchased Units (as defined in the Purchase
Agreement) into Common Units pursuant to the Partnership Agreement) or (ii) on
or after the initial conversion of Series B Preferred Units held by the Series B
Purchasers pursuant to the Partnership Agreement, the date on which the Series B
Purchasers no longer own (A) Common Units issued in respect of any such
conversion or any prior conversion and (B) Series B Preferred Units on an
as-converted basis (based on the Series B Conversion Ratio then in effect) that,
together, are equal in number to seven-and-one-half percent (7.5%) or more of
the total number of outstanding Common Units (counting for this purpose in the
denominator used to calculate such percentage, all outstanding Series B
Preferred Units as though they were outstanding Common Units based on the Series
B Conversion Ratio then in effect), regardless of whether such failure to own
such number of Common Units results from sales by the Series B Purchasers,
dilution as the result of new issuances by the Partnership, or otherwise (such
earlier date, the “Board Rights Termination Date”); provided that,
notwithstanding the foregoing, under no circumstances shall the Board Rights
Termination Date be deemed to have occurred so long as the Series B Purchasers
continue to beneficially own, solely among the Series B Purchasers, the majority
of the Series B Preferred Units issued on the Series B Original Issue Date plus
a majority of the PIK Units, if any, paid with respect to the Series B Preferred
Units issued on the Series B Original Issue Date. From and after the Board
Rights Termination Date, the rights of the Purchaser in this Section 1 and
Section 2 shall cease.

 

Section 2.          Board Designation Rights.

 

(a)          During the period commencing upon the Closing and ending on the
Board Rights Termination Date, the Breitburn Entities shall grant the Purchaser
the option and right, exercisable by the Purchaser’s delivering a written notice
signed by the Purchaser, to designate one person to serve as a Director on the
Board (the “Purchaser Designated Director”); provided, however, that such
Purchaser Designated Director shall, in the reasonable judgment of the General
Partner, (i) have the requisite skill and experience to serve as a director of a
public company, (ii) not be prohibited from serving as a Director pursuant to
any rule or regulation of the Commission or any National Securities Exchange on
which the Partnership’s Common Units are listed or admitted to trading, and
(iii) not be an employee or director of any Competitor (as defined below); and
provided, further, that as a condition precedent to service on the Board, the
Purchaser Designated Director shall deliver to the Board his or her written
resignation from the Board that the Board or its chairman may, in the Board’s or
the chairman’s sole discretion, accept and make effective at any time on or
after the Board Rights Termination Date. For purposes of this Agreement, the
term “Competitor” shall mean any person or entity that (a) is an operating
company (and not a person or entity, the primary business purpose of which is to
operate energy assets in the upstream energy sector; it being agreed that
“Competitor” shall not include any company the primary business purpose of which
is to provide financing directly or indirectly to unaffiliated entities, whether
or not engaged in the upstream energy sector) and (b) engages in the upstream
energy business or otherwise provides similar services or engages in a similar
business as the Partnership. The Breitburn Entities shall take all actions
necessary or advisable to effect the first sentence of this Section 2(a),
including contemporaneously with or immediately following the Closing to
increase the size of the Board by one Director and to appoint the Purchaser
Designated Director as a Class III Director, to serve an initial term that
expires no earlier than the annual meeting of the Unitholders to be held in
2017. The initial Purchaser Designated Director is Kurt Talbot. The Purchaser
agrees upon the Partnership’s request to, and to cause the Purchaser Designated
Director to, timely provide the Partnership with accurate and complete
information relating to the Purchaser Designated Director as may be required to
be disclosed by the Partnership under the Securities Exchange Act and the rules
and regulations promulgated thereunder. The Purchaser further agrees to cause
the Purchaser Designated Director to comply with the Section 16 filing
obligations under the Securities Exchange Act. At each applicable election of
Directors, the Board shall nominate the Purchaser Designated Director, which
designee must meet the standards set forth above, as part of the slate of
Directors nominated by the Board for election by the Unitholders and shall
recommend that the Unitholders vote for the Purchaser Designated Director.
Additionally, in the event of the resignation, death, or removal (for cause or
otherwise) of the Purchaser Designated Director, the Purchaser shall have the
right to designate the person to be appointed by the Board as the Purchaser
Designated Director to fill the resulting vacancy (subject to such designee
meeting the standards set forth above). Any action by the Purchaser to designate
a Purchaser Designated Director shall be evidenced in writing furnished to the
Breitburn Entities and shall be executed by the Purchaser. While serving as a
Purchaser Designated Director, a Purchaser Designated Director shall be entitled
to compensation commensurate with that of an independent member of the Board and
reimbursed for reasonable expenses consistent with the General Partner’s
policies applicable to other non-employee directors.

 

3

 

 

(b)          The option and right to appoint a Board Observer or Purchaser
Designated Director granted to the Purchaser by the Partnership under Section 1
and this Section 2, respectively, may not be transferred or assigned by the
Purchaser, provided, however, that the Purchaser may assign all (but not less
than all) of its rights under Section 1 and Section 2 to any of its Affiliates
with the prior written consent of the Partnership, which consent shall not be
unreasonably withheld, conditioned or delayed. Such a permitted assignee, upon
and after such consent, shall be considered the Purchaser under this Agreement.

 

(c)          On the Board Rights Termination Date, the rights of the Purchaser
under this Section 2, including the right to designate a Purchaser Designated
Director, shall automatically terminate. In addition to the obligation in
Section 2(a) of each Purchaser Designated Director to deliver the written
resignation described therein, on and after the Board Rights Termination Date,
the Purchaser agrees, promptly upon (and in any event within two (2) Business
Days following) receipt of a written request from the Partnership, to cause the
Purchaser Designated Director then serving as a member of the Board to resign
from the Board effective immediately.

 

Section 3.          Limitation of Liability; Indemnification; Business
Opportunities.

 

(a)          At all times while the Purchaser Designated Director is serving as
a member of the Board, and following any such Purchaser Designated Director’s
death, resignation, removal or other cessation as a director in such former
Purchaser Designated Director’s capacity as a former director, the Purchaser
Designated Director shall be entitled to (i) the same modification and
restriction of traditional fiduciary duties, (ii) the same safe harbors for
resolving conflicts of interest transactions, and (iii) all rights to
indemnification and exculpation, in each case, as are then made available to any
other member of the Board.

 

(b)          For the avoidance of doubt, the Board Observer shall have (i) no
fiduciary duty to the Breitburn Entities or to any Limited Partner and (ii) no
obligations to the Breitburn Entities under this Agreement, except as described
in Section 1 of this Agreement, or to any Limited Partner.

 

4

 

 

(c)          At all times while the Board Observer is serving in such capacity
in accordance with Section 1 of this Agreement, such Board Observer, the
Purchaser and its respective Affiliates may engage in, possess an interest in,
or trade in the securities of, other business ventures of any nature or
description, independently or with others, similar or dissimilar to the business
of the Breitburn Entities, and the Breitburn Entities, the Board and their
Affiliates shall have no rights by virtue of this Agreement in and to such
independent ventures or the income or profits derived therefrom, and the pursuit
of any such venture, even if competitive with the business of the Breitburn
Entities, shall not be deemed wrongful or improper. None of the Board Observer,
the Purchaser or its respective Affiliates shall be obligated to present any
investment opportunity to the Breitburn Entities even if such opportunity is of
a character that the Breitburn Entities or any of their respective subsidiaries
might reasonably be deemed to have pursued or had the ability or desire to
pursue if granted the opportunity to do so, and each of the Board Observer, the
Purchaser or its respective Affiliates shall have the right to take for such
person’s own account (individually or as a partner or fiduciary) or to recommend
to others any such investment opportunity. Notwithstanding the foregoing, the
Board Observer shall be subject to, and comply with, the requirement to maintain
confidential information pursuant to this Agreement.

 

(d)          The Breitburn Entities shall purchase and maintain (or reimburse
the Purchaser Designated Director for the cost of) insurance (“D&O Insurance”),
on behalf of the Purchaser Designated Director, against any liability that may
be asserted against, or expense that may be incurred by, such Purchaser
Designated Director in connection with the Breitburn Entities’ activities or
such Purchaser Designated Director’s activities on behalf of the Breitburn
Entities, regardless of whether the Breitburn Entities would have the power to
indemnify such Purchaser Designated Director against such liability under the
provisions of the Partnership Agreement (as it may be amended from time to time)
or the GP LLC Agreement (as it may be amended from time to time). Such D&O
Insurance shall provide coverage commensurate with that of an independent member
of the Board.

 

Section 4.          Purchaser’s Voting Obligations.

 

(a)          Purchaser agrees that, during the Voting Period, at any meeting of
the Unitholders, however called, or at any adjournment or postponement thereof,
or in connection with any written consent of the Unitholders or in any other
circumstances upon which a vote, consent or other approval of all or some of the
Unitholders is sought solely with respect to the matters described in this
Section 4. Purchaser shall vote (or cause to be voted) or execute (or cause to
be executed) consents with respect to, as applicable, all of the Units owned
(beneficially or of record) by the Series B Purchasers as of the applicable
record date (i) in favor of (FOR) the election of the persons named in the
Partnership’s proxy statement as the Board’s nominees for election as directors,
and against any other nominees and (ii) in favor of (FOR) the adoption of or
amendment to any equity-based compensation plans presented by the Board for
Unitholder vote that is similar with respect to amount and types of awards for
long-term incentive plans of publicly traded upstream oil and gas companies.

 

(b)          With respect to any vote of the Unitholders held during the Voting
Period with respect to the matters set forth in Section 4(a), the Purchaser
shall, and shall cause the other Series B Purchasers on any applicable record
date to, appear at such meeting or otherwise cause all of the Units held by the
Series B Purchasers to be counted as present thereat for purposes of
establishing a quorum. Any vote required to be cast or consent required to be
executed pursuant to this Section 4 shall be cast or executed in accordance with
the applicable procedures relating thereto so as to ensure that it is duly
counted for purposes of recording the results of that vote or consent.

 

5

 

 

(c)           “Voting Period” means the period from and including the date of
this Agreement through and including the annual meeting of Unitholders to elect
Directors to the Board that is held in 2017 (including any adjournments and
postponements thereof).

 

(d)          In addition, during the period commencing on the Closing and ending
on the Board Rights Termination Date, with respect to any proposal to remove
Breitburn GP LLC as the general partner of the Partnership, the Purchaser shall
not, and shall cause its Affiliates not to, vote (or give consents for) a
proportion of their Series B Preferred Units and Common Units in favor of
removal that exceeds the proportion of (i) the Common Units (plus Series B
Preferred Units counted on an as-converted basis consistent with Section 17.5(a)
of the Partnership Agreement) voted in favor of such proposal by the Unitholders
other than the Purchaser and its Affiliates as compared to (ii) all Common Units
(plus Series B Preferred Units counted on an as-converted basis consistent with
Section 17.5(a) of the Partnership Agreement) held by the Unitholders other than
the Purchaser and its Affiliates.

 

Section 5.          Standstill.

 

(a)          During the period commencing on the Closing and ending on the
Standstill Termination Date, the Purchaser shall not, and shall cause its
Affiliates not to, directly or indirectly:

 

(i)          engage in any hostile or takeover activities with respect to the
Partnership or the General Partner (including by means of a tender offer or
soliciting proxies or written consents, other than as recommended by the Board);

 

(ii)         acquire or propose to acquire beneficial ownership of additional
Common Units, Series B Preferred Units or other Partnership Securities that in
the aggregate, together with their beneficial ownership of any other Units, is
equal to beneficial ownership of twenty percent (20%) or more of the voting
power of the outstanding Common Units (taking into account the voting rights of
the Series B Preferred Units on an as-converted basis), provided that, the
foregoing shall not prohibit or apply to the receipt of any PIK Units as
distributions on Series B Preferred Units pursuant to the Partnership Agreement,
and such PIK Units shall not be taken into account for purposes of establishing
compliance with the foregoing;

 

(iii)        acquire or propose to acquire securities of any Affiliates of the
Partnership or, subject to Section 5(c)(v), any properties of the Partnership or
any of its Affiliates;

 

(iv)         call a special meeting of the Unitholders; or

 

(v)          propose to remove Breitburn GP LLC as the general partner of the
Partnership or, other than in accordance with Section 4(d) of this Agreement,
vote to remove Breitburn GP LLC as the general partner of the Partnership.

 

6

 

 

(b)          Specifically, during the period commencing on the Closing and
ending on the Standstill Termination Date, without the prior written consent of
the Board, the Purchaser shall not, and shall cause its Affiliates not to,
directly or indirectly:

 

(i)          acquire or propose to acquire beneficial ownership of additional
Common Units, Series B Preferred Units or other Partnership Securities that in
the aggregate, together with their beneficial ownership of any other Units, is
equal to beneficial ownership of twenty percent (20%) or more of the voting
power of the outstanding Common Units (taking into account the voting rights of
the Series B Preferred Units on an as-converted basis) provided that, the
foregoing shall not prohibit or apply to the receipt of any PIK Units as
distributions on Series B Preferred Units pursuant to the Partnership Agreement,
and such PIK Units shall not be taken into account for purposes of establishing
compliance with the foregoing;

 

(ii)         acquire or propose to acquire securities of any Affiliates of the
Partnership or, subject to Section 5(c)(v), any properties of the Partnership or
any of its Affiliates;

 

(iii)        propose to enter into, directly or indirectly, any merger,
consolidation, recapitalization, business combination, partnership, joint
venture, acquisition or similar transaction involving the Partnership or any of
its Affiliates or their properties, except as permitted hereby;

 

(iv)         make or in any way participate in any “solicitation” of “proxies”
(as such terms are used in Rule 14a-1 of Regulation 14A under the Securities
Exchange Act) or written consents to vote, seek to influence, or advise others
with respect to the voting of any voting securities of the Partnership or any of
its Affiliates;

 

(v)          form, join or participate in a “group” (within the meaning of
Section 13(d) of the Securities Exchange Act) with respect to any voting
securities of the Partnership or any of its Affiliates;

 

(vi)         act to seek to control or influence the management, Board or
policies of the Partnership, except through the Purchaser Designated Director or
as permitted by Section 5(c) of this Agreement;

 

(vii)        propose to remove Breitburn GP LLC as the general partner of the
Partnership or, other than in accordance with Section 4(d) of this Agreement,
vote to remove Breitburn GP LLC as the general partner of the Partnership;

 

(viii)      publicly disclose any intent, plan or arrangement inconsistent with
this Agreement; or

 

(ix)         advise, assist or encourage others in connection with the above.

 

(c)          Notwithstanding the foregoing provisions of this Section 5, the
foregoing provisions shall not, and are not intended to:

 

7

 

 

(i)          prohibit the Purchaser or its Affiliates from privately
communicating with, including making any offer or proposal to, the Board;

 

(ii)         restrict in any manner how the Purchaser or its Affiliates vote
their Common Units or Series B Preferred Units, except as provided in Section
2(a) and Section 4;

 

(iii)        restrict the manner in which the Purchaser Designated Director (A)
may vote on any matter submitted to the Board or the Unitholders, (B)
participate in deliberations or discussions of the Board (including making
suggestions or raising issues to the Board) in his or her capacity as a member
of the Board, or (C) may take actions required by his or her exercise of legal
duties and obligations as a member of the Board or refrain from taking any
action prohibited by his or her legal duties and obligations as a member of the
Board;

 

(iv)         restrict the Purchaser or its Affiliates from selling or
transferring any of their Partnership Securities to any Affiliate or successor
of the Purchaser that agrees to be bound by the provisions contained in this
Agreement;

 

(v)          prohibit portfolio companies that are Affiliates of the Purchaser
from purchasing products or services or operating assets sold by the Partnership
or its Affiliates in the ordinary course of business, provided that the
aggregate purchase price of such products, services and operating assets in any
transaction or series of related transactions is equal to or less than $25
million; or

 

(vi)         restrict the Purchaser or its Affiliates from receiving any PIK
Units as distributions on Series B Preferred Units pursuant to the Partnership
Agreement.

 

(d)          “Standstill Termination Date” means the earlier of (i) the first
anniversary of the Board Rights Termination Date and (ii) the later of (A) the
third anniversary of this Agreement or (B) the first anniversary of the date on
which both the Purchaser Designated Director has resigned from the Board and the
Purchaser has permanently waived and renounced the Purchaser’s Board observation
rights and Board designation rights in Section 1 and Section 2 of this
Agreement.

 

Section 6.             Miscellaneous.

 

(a)          Entire Agreement. This Agreement (including the documents and
instruments referred to herein) is intended by the Parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the Parties hereto with respect to the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings other than those set forth or referred to herein with respect to
the rights granted by Breitburn Entities or any of their Affiliates or the
Purchaser or any of its Affiliates set forth herein. This Agreement supersedes
all prior agreements and understandings between the Parties with respect to the
subject matter hereof.

 

(b)          Notices. All notices and demands provided for in this Agreement
shall be in writing and shall be given if delivered personally or sent by
overnight courier (providing proof of delivery) to the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice):

 

8

 

 

If to the Breitburn Parties:

 

Breitburn Energy Partners LP

515 South Flower Street, Suite 4800

Los Angeles, California 90071

Attention: Gregory C. Brown, Executive Vice President, General Counsel and

Chief Administrative Officer

 

Email: gbrown@breitburn.com

 

and

 

Breitburn GP LLC

515 South Flower Street, Suite 4800

Los Angeles, California 90071

Attention: Gregory C. Brown, Executive Vice-President, General Counsel and

Chief Administrative Officer

 

Email: gbrown@breitburn.com

 

with a copy to (which shall not constitute notice):

 

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, NY 10103

Attention: Shelley A. Barber

 

Email: sbarber@velaw.com

  

If to the Purchaser:

 

c/o EIG Management Company, LLC

1700 Pennsylvania Ave NW, Suite 800

Washington, DC 20006

Attention: Niranjan Ravindran, Senior Vice President

Telephone: (202) 600-3309

 

Email: wdc@eigpartners.com

 

with a copy to (which shall not constitute notice):

 

EIG Management Company, LLC

Three Allen Center

333 Clay Street, Suite 3500

 

9

 

 

Houston, TX 77002

Attention: Clayton Taylor, Managing Director

Telephone: (713) 615-7423

 

Email: clay.taylor@eigpartners.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Richard Aftanas and John Pitts

 

Email: richard.aftanas@kirkland.com and john.pitts@kirkland.com

 

(c)          Interpretation. Section references in this Agreement are references
to the corresponding Section to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever any
determination, consent or approval is to be made or given by a Party, such
action shall be in such Party’s sole discretion, unless otherwise specified in
this Agreement. If any provision in this Agreement is held to be illegal,
invalid, not binding or unenforceable, (i) such provision shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid, not binding or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions shall remain in full force and
effect and (ii) the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible. When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded, and if the last day of such period is a non-Business Day, the period
in question shall end on the next succeeding Business Day. Any words imparting
the singular number only shall include the plural and vice versa. The words such
as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this Agreement as
a whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The division of this Agreement into Sections and
other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.

 

10

 

 

(d)          Governing Law; Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any Party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the Parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. Each of the Parties agrees (i) that
this Agreement involves at least $100,000.00, and (ii) that this Agreement has
been entered into by the Parties in express reliance upon 6 Del. C. § 2708. Each
of the Parties hereby irrevocably and unconditionally agrees (1) that it is and
shall continue to be subject to the jurisdiction of the courts of the State of
Delaware and of the federal courts sitting in the State of Delaware, and (2)(A)
to the extent that such Party is not otherwise subject to service of process in
the State of Delaware, to appoint and maintain an agent in the State of Delaware
as such Party’s agent for acceptance of legal processes and notify the other
Parties of the name and address of such agent, and (B) to the fullest extent
permitted by law, that service of process may also be made on such Party by
prepaid certified mail with a proof of mailing receipt validated by the U.S.
Postal Service constituting evidence of valid service, and that, to the fullest
extent permitted by applicable law, service made pursuant to (2)(A) or (B) above
shall have the same legal force and effect as if served upon such Party
personally within the State of Delaware. Each of the Parties hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any such dispute brought in
such court or any defense of inconvenient forum for the maintenance of such
dispute. Each of the Parties hereto agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law.

 

(e)          Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(f)          No Waiver; Modifications in Writing.

 

(i)          Delay. No failure or delay on the part of any Party in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to a Party at law or in equity or
otherwise.

 

11

 

 

(ii)         Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification or termination of any provision of this Agreement
shall be effective unless signed by each of the Parties hereto. Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement and any consent to any departure by a Party
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on a Party in any case shall entitle such Party to any other or further notice
or demand in similar or other circumstances. Any investigation by or on behalf
of any Party shall not be deemed to constitute a waiver by the Party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein.

 

(g)          Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
one and the same agreement.

 

(h)          Binding Effect; Assignment; Termination. This Agreement will be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, but, subject to Section 2(b), will not be
assignable or delegable by any Party hereto without the prior written consent of
each of the other Parties. This Agreement shall terminate on the later of the
Board Rights Termination Date, the expiration of the Voting Period, and the
Standstill Termination Date, except that the provisions of Section 6 shall
survive any termination of this Agreement and except that no party to this
Agreement shall be relieved or released from liability for damages arising out
of a breach of this Agreement before such termination.

 

(i)          Independent Counsel. Each of the Parties acknowledges that it has
been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement and that it has
executed the same with consent and upon the advice of said independent counsel.
Each Party and its counsel cooperated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto will be deemed the work product of the Parties and may not be construed
against any Party by reason of its preparation. Accordingly, any rule of law or
any legal decision that would require interpretation of any ambiguities in this
Agreement against the Party that drafted it is of no application and is hereby
expressly waived.

 

(j)          Specific Enforcement. Each of the Parties acknowledges and agrees
that monetary damages would not adequately compensate an injured Party for the
breach of this Agreement by any Party, that this Agreement shall be specifically
enforceable and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order
without a requirement of posting bond. Further, each Party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach.

 

(k)          Further Assurances. Each of the Parties hereto shall, from time to
time and without further consideration, execute such further instruments and
take such other actions as any other Party hereto shall reasonably request in
order to fulfill its obligations under this Agreement to effectuate the purposes
of this Agreement.

 

[Signature Pages Follow]

 

12

 

 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

  GENERAL PARTNER       BREITBURN GP LLC       By: /s/ Halbert S. Washburn  
Name: Halbert S. Washburn   Title: Chief Executive Officer      

 

  PARTNERSHIP       BREITBURN ENERGY PARTNERS LP       By:  Breitburn GP LLC,
its general partner       By: /s/ Halbert S. Washburn   Name: Halbert S.
Washburn   Title: Chief Executive Officer      

 

  PURCHASER:       EIG REDWOOD EQUITY AGGREGATOR, LP       By: EIG Redwood
Aggregator GP, LLC, its general partner         By: EIG Asset Management, LLC,
its sole member      

 

  By: /s/ Clayton Taylor   Name: Clayton Taylor   Title: Managing Director      
  By: /s/ Richard Punches   Name: Richard Punches   Title: Managing Director

 

Signature Page to Board Representation And Standstill Agreement



 

 

 

Annex A

 

FORM OF CONFIDENTIALITY AGREEMENT

 

[●], 20[●]

 

Breitburn GP LLC

Breitburn Energy Partners LP

515 S. Flower Street, Suite 4800

Los Angeles, California 90071

 

Attn:_________________

 

Dear Ladies and Gentlemen:

 

Pursuant to Section 1(b) of that certain Board Representation and Standstill
Agreement, dated as of March [●], 2015 (the “Board Representation and Standstill
Agreement”), by and among Breitburn GP LLC, a Delaware limited liability company
(the “General Partner”), Breitburn Energy Partners LP, a Delaware limited
partnership (the “Partnership” and, together with the General Partner, the
“Breitburn Entities”), and EIG Redwood Equity Aggregator, LP, a Delaware limited
partnership (the “Purchaser”), the Purchaser has exercised its right to appoint
the undersigned as an [observer/alternate to an observer] (the “Board Observer”)
to the board of directors of the General Partner (the “Board”), although the
individual serving as the Board Observer may be changed from time to time
pursuant to the terms of the Board Representation and Standstill Agreement and
upon such other new individual’s signing a confidentiality agreement in
substantially the form hereof. The Board Observer acknowledges that at the
meetings of the Board and its committees and at other times, the Board Observer
may be provided with and otherwise have access to non-public information
concerning the Breitburn Entities and their Affiliates. Capitalized terms used
but not otherwise defined herein, shall have the respective meanings ascribed
thereto in the Board Representation and Standstill Agreement. In consideration
for and as a condition to the Breitburn Entities furnishing access to such
information, the Board Observer hereby agrees to the terms and conditions set
forth in this letter agreement (the “Agreement”):

 

1.          As used in this Agreement, subject to Paragraph 3 below,
“Confidential Information” means any and all non-public financial or other
non-public information concerning the Breitburn Entities and their Affiliates
that may hereafter be disclosed to the Board Observer by the Breitburn Entities,
their Affiliates or by any of their directors, officers, employees, agents,
consultants, advisors or other representatives (including financial advisors,
accountants or legal counsel) (the “Representatives”) of the Breitburn Entities,
including all notices, minutes, consents, materials, ideas or other information
(to the extent constituting information concerning the Breitburn Entities and
their Affiliates that is non-public financial or other non-public information)
provided to the Board Observer.

 

Annex A-1

 

 

2.          Except to the extent permitted by this Paragraph 2 or by Paragraph 3
or Paragraph 4 below, the Board Observer shall keep such Confidential
Information strictly confidential; provided, that the Board Observer may share
Confidential Information with any Series B Purchaser or such Series B
Purchaser’s Affiliates and its and such Affiliates’ directors, officers,
employees, advisory committee members, investment committee members, limited
partners, investors and legal counsel (the “Permitted Recipients”) (it being
understood that the Persons to whom such disclosure is made shall be subject to
the terms of that Confidentiality Agreement between the Partnership and the
Purchaser dated [●], 2015). The Board Observer may not record the proceedings of
any meeting of the Board by means of an electronic recording device.

 

3.          The term “Confidential Information” does not include information
that (i) is or becomes generally available to the public other than (a) as a
result of a disclosure by the Board Observer in violation of this Agreement or
(b) in violation of a confidentiality obligation to the Breitburn Entities known
to the Board Observer, (ii) is or becomes available to the Board Observer or the
Purchaser on a non-confidential basis from a source not known to have an
obligation of confidentiality to the Breitburn Entities, (iii) was already known
to the Board Observer or the Purchaser at the time of disclosure, or (iv) is
independently developed by the Board Observer or the Purchaser without reference
to any Confidential Information disclosed to the Board Observer.

 

4.          In the event that the Board Observer is required or compelled by
statute, rule, regulation, arbitral or judicial process or otherwise requested
by any governmental authority to disclose the Confidential Information, the
Board Observer shall use reasonable best efforts, to the extent permitted and
practicable, to provide the Breitburn Entities with prompt prior written notice
of such requirement so that the Breitburn Entities may seek, at such entities
sole expense and cost, an appropriate protective order. If in the absence of a
protective order, the Board Observer is nonetheless legally required or
compelled to disclose Confidential Information, the Board Observer may disclose
only the portion of the Confidential Information or other information that it is
so legally required or compelled or requested to disclose.

 

5.          All Confidential Information disclosed by the Breitburn Entities or
their Representatives to the Board Observer is and will remain the property of
the Breitburn Entities, so long as such information remains Confidential
Information.

 

6.          It is understood and acknowledged that neither the Breitburn
Entities nor any Representative makes any representation or warranty as to the
accuracy or completeness of the Confidential Information or any component
thereof.

 

7.          It is further understood and agreed that money damages would not be
a sufficient remedy for any breach of this Agreement by the Board Observer and
that the Breitburn Entities shall be entitled to seek specific performance or
any other appropriate form of equitable relief as a remedy for any such breach
in addition to the remedies available to the Breitburn Entities at law.

 

8.          This Agreement is personal to the Board Observer, is not assignable
by the Board Observer and may be modified or waived only in writing. This
Agreement is binding upon the parties hereto and their respective successors and
assigns and inures to the benefit of the parties hereto and their respective
successors and assigns.

 

Annex A-2

 

 

9.          If any provision of this Agreement is not enforceable in whole or in
part, the remaining provisions of this Agreement will not be affected thereby.
No failure or delay in exercising any right, power or privilege hereunder
operates as a waiver thereof, nor does any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.

 

10.         THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE. Each of the Parties agrees (i) that this
Agreement involves at least $100,000.00, and (ii) that this Agreement has been
entered into by the Parties in express reliance upon 6 Del. C. § 2708. Each of
the Parties hereby irrevocably and unconditionally agrees (1) that it is and
shall continue to be subject to the jurisdiction of the courts of the State of
Delaware and of the federal courts sitting in the State of Delaware, and (2)(A)
to the extent that such Party is not otherwise subject to service of process in
the State of Delaware, to appoint and maintain an agent in the State of Delaware
as such Party’s agent for acceptance of legal processes and notify the other
Parties of the name and address of such agent, and (B) to the fullest extent
permitted by law, that service of process may also be made on such Party by
prepaid certified mail with a proof of mailing receipt validated by the U.S.
Postal Service constituting evidence of valid service, and that, to the fullest
extent permitted by applicable law, service made pursuant to (2)(A) or (B) above
shall have the same legal force and effect as if served upon such Party
personally within the State of Delaware.

 

11.         This Agreement and all obligations herein will automatically expire
two (2) years after the date the Board Observer ceases to act as Board Observer.

 

12.         This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement, and all of which,
when taken together, will constitute one and the same agreement. The exchange of
copies of this Agreement and of signature pages by facsimile or electronic
transmission constitutes effective execution and delivery of this Agreement as
to the parties and may be used in lieu of the original Agreement. Signatures of
the parties transmitted by facsimile or electronic transmission will be deemed
to be their original signatures for any purpose whatsoever.

 

[Signature Page Follows]

 

Annex A-3

 

  

  Very truly yours,           [                                  ]

 

Agreed to and Accepted, effective as of the

day of          , 20     :

 

    [NAME OF OBSERVER/ALTERNATE]  

 



 

